EXHIBIT 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS The following interim Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the audited Consolidated Financial Statements and Notes thereto of Canetic Resources Trust (“Canetic”, the “Trust”, “we”, “our” or “us”) for the year ended December 31, 2006, Canetic’s MD&A for the year ended December 31, 2006, and the unaudited Consolidated Financial Statements of Canetic and Notes thereto for the nine months ended September 30, 2007.This MD&A is dated November 8, 2007.The Consolidated Financial Statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).No update is provided where an item is not material or there has been no material change from discussions in our annual MD&A.This discussion provides management’s analysis of Canetic’s historical financial and operating results and provides estimates of Canetic’s future financial and operating performance based on information currently available.Actual results will vary from estimates and the variances may be material.You should be aware that historical results are not necessarily indicative of future performance.Readers are referred to the legal advisories regarding forward-looking information contained in the “Forward-Looking Statements” section of this MD&A. All references are to Canadian dollars unless otherwise indicated.Natural gas volumes recorded in thousand cubic feet (“mcf”) are converted to barrels of oil equivalent (“boe”) using the ratio of six (6) thousand cubic feet to one (1) barrel of oil (“bbl”).BOEs may be misleading, particularly if used in isolation.A BOE conversion ratio of 6 mcf: one (1) bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. FORWARD-LOOKING STATEMENTS Certain statements contained in this MD&A constitute forward-looking statements or information (collectively "forward-looking statements") within the meaning of applicable securities law.These statements relate to future events or future performances.All statements other than statements of historical fact may be forward-looking statements.Statements relating to "reserves" or "resources" are deemed to be forward-looking statements as they involve the implied assessment, based on certain estimates and assumptions, that the reserves and resources described can be profitably produced in the future. The use of any of the words "anticipate", "continue", "estimate", "expect", "may", "will", "project", "could", "should", "believe", "intend", "propose", "budget", and similar expressions are intended to identify forward-looking statements.These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements.We believe the expectations reflected in the forward-looking statements are reasonable, but no assurance can be given that these expectations will prove to be correct and such forward-looking statements are not guarantees of future performance and should not be unduly relied upon.These statements speak only as of the date of this MD&A. In particular, this MD&A contains forward-looking statements pertaining to the following: business strategies; production volumes; reserves volumes; drilling plans; expected outages and the impact thereof; operating and other costs and expenses; commodity prices; future cash distribution levels and taxability; capital spending including timing, allocation and amounts of capital expenditures and the sources of funding thereof; sources of funding operations and distributions and the sufficiency thereof; estimates of funds flow from operations; royalty rates; interest rates; asset retirement obligations; hedging and other risk management programs; debt levels, future tax treatment of income trusts such as the Trust and unitholders; the acquisition of Titan Exploration Ltd. and strategic business combination with Penn West Energy Trust and the benefits to be derived there from and the timing there of; income tax pools, and liquidity and financial capacity. The forward-looking statements contained in this MD&A are based on a number of expectations and assumptions that may prove to be incorrect.In addition to other assumptions identified in this MD&A, assumptions have been made regarding, among other things: that the Trust will continue to conduct its operations in a manner consistent with past operations; the continuance of existing (and in certain circumstances, proposed) tax and royalty regimes; the general continuance of current industry conditions; the accuracy of the estimates of the Trust's reserves volumes; the ability of Canetic to obtain equipment, services and supplies in a timely manner to carry out our activities; the ability of Canetic to market oil and natural gas successfully; the timely receipt of required regulatory and other approvals; the ability of Canetic to obtain financing on acceptable terms; currency, exchange and interest rates; future oil and gas prices; the failure of Canetic to obtain the required approvals for mergers and acquisitions and future cost assumptions.No assurance can be given that these factors, expectations and assumptions will prove to be correct. 2007 THIRD QUARTER REPORT 1 The actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this MD&A: volatility in market prices for oil and natural gas; risks and liabilities inherent in oil and natural gas including operations, exploration, development, exploitation, production, marketing and transportation risks; uncertainties associated with estimating oil and natural gas reserves; competition for, among other things, capital, acquisitions of reserves, undeveloped lands, and skilled personnel; incorrect assessments of the value of acquisitions; geological, technical, drilling and processing problems; risks and uncertainties involving geology of oil and gas deposits; unanticipated operating results or production declines; fluctuations in foreign exchange, currency or interest rates, and stock market volatility; general economic conditions; changes in laws and regulations including but not limited to those pertaining to income tax, environmental and regulatory matters; changes in royalty rates including the implementation of “The New Royalty Framework” in Alberta; failure to realize the anticipated benefits of acquisitions; health, safety and environmental risks; andthe other factors described in Canetic's public filings from time to time (including under "Risk Factors" in our Annual Information Form) available in Canada at www.sedar.com and in the United States at www.sec.gov.Readers are cautioned that this list of risk factors should not be construed as exhaustive. The forward-looking statements contained in this MD&A are expressly qualified by the following cautionary statement: Canetic undertakes no obligation to publicly update or revise any forward-looking statements except as expressly required by applicable securities law. NON-GAAP MEASURES Throughout the MD&A certain supplemental financial measures that are not specifically determined in accordance with GAAP are used to assist in analyzing the operations of the Trust.In addition to the primary measures of net earnings (loss) and net earnings (loss) per unit and cash flows from operating activities determined in accordance with GAAP, we believe that certain measures not determined in accordance with GAAP assist the reader in assessing performance and understanding the Trusts results.These non-GAAP measures as presented do not have any standardized meaning prescribed by GAAP and therefore may not be comparable with calculations of similar measures for other companies or trusts.These measures should not be considered alternatives to net earnings (loss) and net earnings (loss) per unit or cash flows from operating activities as calculated in accordance with GAAP. • Funds flow from operations - defined as net earnings (loss) plus non-cash items before deducting changes in non-cash working capital and asset retirement costs incurred.We use this measure to analyze operating performance and leverage.This measure is an indicator of the Trust’s ability to generate funds flow in order to fund distributions, working capital, principal debt repayments and capital expenditures.Readers should refer to the “Funds Flow From Operations” section of the MD&A for a reconciliation of funds flow from operations to net earnings (loss). • Net debt - defined as long-term debt and working capital excluding financial derivatives.This measure is used to analyze liquidity and capital resources in order to meet the Trusts’ financing needs to fund capital expenditures, acquisitions and short term funding needs.Readers should refer to the “Liquidity and Capital Resources” section of the MD&A for a reconciliation of net debt. • Operating and cash netbacks - defined as revenue and expense items divided by production per boe per day.This measure is used throughout the Oil and Gas industry to analyze margin and cash flow on each boe of production.Readers should refer to the “Netbacks” section of the MD&A for the calculation of operating and cash netbacks. 2 CANETIC RESOURCES TRUST • Total capitalization - defined as net debt including convertible debentures plus unitholders’ equity.Similar to net debt, this measure is an indictor of the Trust’s ability to analyze liquidity and capital resources in order to meet the Trust’s financing needs to fund capital expenditures, acquisitions and short term funding needs. This measure is an indicator of overall Trust leverage.Total capitalization is not intended to represent the total funds from equity and debt received by the Trust.Readers should refer to the “Liquidity and Capital Resources” section of the MD&A for a reconciliation of total capitalization. CURRENT AND COMPARATIVE PERIODS The quarterly and annual financial and operating results for 2006 and 2007 have been influenced by two major acquisitions. • On January 5, 2006, Canetic was formed on the completion of the merger of Acclaim Energy Trust (“Acclaim”) and StarPoint Energy Trust (“StarPoint”).The transaction with StarPoint was accounted for as a purchase of StarPoint by Acclaim.Accordingly, the financial and operating results for the year ended December 31, 2006 include those of the StarPoint assets from the date of acquisition, January 5, 2006.At the time of the merger the StarPoint assets were producing approximately 35,000 boe per day. • On August 31, 2006, we closed the Samson acquisition for approximately $900.0 million.At closing, the Samson assets were producing approximately 13,500 boe per day including 70.0 million cubic feet (“mmcf”) per day of natural gas. RECENT DEVELOPMENTS CANETIC RESOURCES TRUST ENTERS INTO A COMBINATION AGREEMENT WITH PENN WEST ENERGY TRUST On October 31, 2007, Canetic and Penn West Energy Trust (“Penn West”) announced that they had entered into a combination agreement (the “Combination Agreement”) that would provide for the strategic combination of Canetic and Penn West (the “Combined Trust”).The Combined Trust will be the largest conventional oil and gas trust in North America with an enterprise value of over C$15 billion and initial production of over 200,000 boe per day.The combined asset portfolio will include interests in a significant number of Western Canada’s highest quality conventional oil and natural gas pools and will also include a number of non-conventional growth opportunities including oil sands, coalbed methane, shale gas and enhanced oil recovery.At closing, this merger of assets and people will operate under the Penn West name and will be led by a management team and Board of Directors drawn from each of Canetic and Penn West. Under the terms of the Combination Agreement, Canetic unitholders will receive 0.515 of a Penn West unit for each Canetic unit on a tax-deferred basis for Canadian and U.S. tax purposes.Immediately prior to the closing of the combination, a one-time special distribution of $0.09 per unit will be paid to Canetic unitholders.The special distribution is intended to keep Canetic unitholders whole, in cash distributions, for a period of six months. Canetic unitholders will receive an aggregate value of C$15.84 per Canetic unit based on the closing price of Penn West units on the Toronto Stock Exchange (“TSX”) on October 30, 2007 which represents a premium of 7.1 percent to the closing price of Canetic units on the TSX on October 30, 2007.On completion of the combination, Penn West unitholders will own approximately 67 percent and Canetic unitholders will own approximately 33 percent of the Combined Trust.Penn West units will continue to be listed on both the TSX and the New York Stock Exchange (“NYSE”). The combination is subject to stock exchange, court and regulatory approval, and the approval of at least 66 2/3 percent of the votes cast by Canetic unitholders at a Canetic unitholder meeting to be held to approve the combination in mid January 2008 with closing immediately thereafter. An Information Circular is expected to be mailed to unitholders of Canetic in after December 2007. ACQUISITION OF TITAN EXPLORATION LTD. On October 18, 2007, Canetic announced its agreement to acquire Titan Exploration Ltd. (“Titan”) pursuant to which Canetic will make an offer to acquire all of the issued and outstanding shares of Titan in exchange for 0.1917 of a Canetic unit for each Titan Class A Share and 0.6609 of a Canetic unit for each Titan Class B Share.The total transaction value is approximately $116.0 million including Titan’s net debt of approximately $17.5 million.It is expected that approximately 6.5 million Canetic units will be issued to effect the acquisition. 2007 THIRD QUARTER REPORT 3 The Board of Directors of Titan has unanimously agreed to support the offer and has unanimously resolved to recommend that all Titan shareholders tender their shares in acceptance of Canetic’s offer.Full details of the offer will be included in a take-over bid circular and related documents that are expected to be filed with securities regulators and mailed to all Titan shareholders on or before November 15, 2007. Upon completion of the Titan acquisition, Canetic will acquire production of approximately 1,800 boe per day, weighted 63 percent to oil, and a Canetic estimated 7.3 million boe of proved plus probable reserves with a Reserve Life Index of approximately 11 years.More importantly, Canetic will also acquire over 49,000 gross (23,700 net) acres, in the Leitchville area of Southwest Saskatchewan, in close proximity to Canetic’s existing 45,100 gross (41,200 net) acres, to create a dominant position in the emerging and strategically significant Lower Shaunavon trend.Current Titan production in Southwest Saskatchewan exceeds 900 boe per day. In addition to the production and lands in Southwest Saskatchewan, Canetic will also acquire approximately 900 boe per day of production located in the northern regions of Alberta and British Columbia.Approximately two-thirds of this production is located in the Peace River Arch region in close proximity to Canetic’s existing lands. ALBERTA’S “NEW ROYALTY FRAMEWORK” On October 25, 2007, the Province of Alberta announced changes to crude oil and natural gas royalty rates within the Province based on a report from the Alberta Royalty Review Board that was issued on September 18, 2007.“The New Royalty Framework” report released by the Provincial Government confirmed that royalty rates, beginning in 2009, will be based on a sliding scale formula sensitive to both price and production volumes.For the nine months ended September 30, 2007, approximately 50 percent of Canetic’s total royalty burden was paid to the Province of Alberta. Certain details of the new regime have yet to be released by the Government and as a result the impact on Canetic is not entirely clear. 4 CANETIC RESOURCES TRUST SELECTED HIGHLIGHTS As At And For The Three Months Ended September 30 As At And For The Nine Months Ended September 30 ($millions except per unit amounts and operating information) 2007 2006 % change 2007 2006 % change FINANCIAL Petroleum and natural gas sales 346.1 368.5 -6 % 1,084.7 1,060.1 2 % Funds flow from operations (1) 181.6 200.3 -9 % 564.0 580.1 -3 % Per unit - basic 0.80 0.95 -17 % 2.48 2.91 -15 % Per unit - diluted 0.79 0.93 -15 % 2.48 2.85 -13 % Net earnings (loss) 15.7 102.7 -85 % (293.0 ) 244.7 -220 % Per unit - basic 0.07 0.49 -86 % (1.29 ) 1.23 -205 % Per unit - diluted 0.07 0.48 -86 % (1.29 ) 1.21 -206 % Cash distributions 130.0 144.9 -10 % 397.5 417.0 -5 % Distributions declared per unit 0.57 0.69 -17 % 1.71 2.07 -17 % Capital expenditures Net development expenditures 88.0 104.4 -16 % 325.3 257.2 26 % Net capital expenditures 101.5 1,078.4 -91 % 303.7 3,773.0 -92 % Total assets 5,578.4 5,853.2 -5 % 5,578.4 5,853.2 -5 % Long-term debt 1,374.0 1,223.0 12 % 1,374.0 1,223.0 12 % Net debt (1) 1,404.2 1,254.4 12 % 1,404.2 1,254.4 12 % Unitholders' equity 2,887.7 3,662.5 -21 % 2,887.7 3,662.5 -21 % Weighted average trust units outstanding (000s) 228,328 210,226 9 % 227,389 199,640 14 % Trust units outstanding at period end (000s) 230,108 224,530 2 % 230,108 224,530 2 % OPERATING Production Natural gas (mmcf/d) 205.7 181.4 13 % 212.2 174.5 22 % Crude oil (bbl/d) 34,578 38,314 -10 % 35,636 37,765 -6 % Natural gas liquids (bbl/d) 5,711 5,925 -4 % 6,426 5,577 15 % Crude oil and NGLs (bbl/d) 40,289 44,239 -9 % 42,062 43,342 -3 % Barrels of oil equivalent(boe/d) @ 6 mcf:1 bbl 74,572 74,475 0 % 77,435 72,431 7 % Average prices Natural gas ($/mcf) 5.33 6.21 -14 % 6.91 7.04 -2 % Natural gas ($/mcf)(including realized financial instruments) 6.64 7.23 -8 % 7.51 7.72 -3 % Crude oil ($/bbl) 68.38 67.27 2 % 61.79 63.03 -2 % Crude oil($/bbl) (including realized financial instruments) 64.42 62.67 3 % 59.88 58.63 2 % Natural gas liquids($/bbl) 50.60 50.60 0 % 46.65 48.81 -4 % Total ($/boe) 50.45 53.78 -6 % 51.31 53.61 -4 % Total ($/boe) (including financial instruments) 52.22 53.91 -3 % 52.09 52.96 -2 % Drilling activity (gross) Natural gas 33 55 - 84 150 - Oil 31 34 - 92 101 - Other - 1 - 7 5 - Dry and abandoned - 2 - 5 7 - Total gross wells 64 92 - 188 263 - Total net wells 27.4 43.2 - 96.6 125.6 - Success rate (%) 100 % 98 % - 97 % 97 % - (1) Pleaserefer to theNon-GAAP measures section. 2007 THIRD QUARTER REPORT 5 RESULTS OF OPERATIONS Funds flow from operations totalled $181.6 million for the quarter and $564.0 million year-to-date compared to $200.3 million for the third quarter of 2006 and $580.1 million for the nine months ended September 30, 2006.The net loss year-to-date of $293.0 million compared to net earnings of $244.7 million for the same period in 2006 reflects the impact of the future income tax provision that was recorded in the second quarter 2007.Key factors impacting the results are; • Production volumes averaged 74,572 boe per day for the third quarter 2007 compared to 74,475 boe per day for the third quarter 2006.On a year-to-date basis, production volumes have averaged 77,435 boe per day in 2007 compared to 72,431 boe per day in 2006. • On a year-to-date basis we have drilled a total of 188 gross (96.6 net) wells, investing approximately $325.3 million on net development expenditures.This compares to a total of 263 gross (125.6 net) wells, and approximately $257.2 million in 2006.In 2007, our focus has been on deeper wells targeting more prolific zones compared to a shallow, more gas (including coalbed methane) focused drilling program in 2006. • The West Texas Intermediate (“WTI”) price averaged US$75.33 (Cdn$78.71) per barrel in the third quarter, as compared to US$70.55 (Cdn$79.10) per barrel for the third quarter 2006.On a year-to-date basis WTI crude oil prices have averaged US$66.26 (Cdn$73.22) per barrel compared to US$68.29 (Cdn$77.32) per barrel for the comparative period in 2006.Conversely, natural gas prices have remained below 2006 levels with the AECO Monthly Spot price for natural gas averaging $5.61 per mcf compared to $6.03 per mcf in the third quarter of 2006 and $6.81 per mcf for the nine months ended September 30, 2007 compared to $7.19 per mcf for the same period in 2006. • Operating costs (before unit-based compensation) for the quarter averaged $10.48 per boe compared to $9.72 per boe in 2006.Year-to-date operating costs have increased 12 percent to $10.10 per boe, from $9.01 per boe during the same period in 2006.Operating costs have been impacted by higher power and labour costs year over year, both significant components of operating expenses. • The passing of Bill C-52 (Budget Implementation Act, 2007) which contained the Specified Investment Flow Through Rules (“SIFT Rules”) during the second quarter of 2007 resulted in an increase to our future income tax expense and liability by approximately $330 million.This adjustment represents the tax effect on timing differences between the accounting and tax basis of net assets held.This adjustment is a non-cash expense and has no immediate impact on funds flow from operations available for distribution to unitholders. PRODUCTION Three Months Ended September 30 Nine Months Ended September 30 Production 2007 2006 2007 2006 Natural gas (mmcf/d) 205.7 181.4 212.2 174.5 Crude oil (bbl/d) 34,578 38,314 35,636 37,765 Natural gas liquids (bbl/d) 5,711 5,925 6,426 5,577 Barrels of oil equivalent (boe/d, 6:1) 74,572 74,475 77,435 72,431 Percentage natural gas 46 % 41 % 46 % 40 % Percentage crude oil and natural gas liquids 54 % 59 % 54 % 60 % For the nine months ended September 30, 2007, production volumes averaged 77,435 boe per day as compared to 72,431 boe per day for the same period in 2006.The seven percent increase in average production volumes for the nine months ended September 30, 2007 reflect the full impact of the Samson acquisition which closed on August 31, 2006.Production in 2007 has been impacted by planned and unplanned turnaround activity, weather related downtime in the second and third quarter and minor property dispositions.We continue to add new production volumes through our active drilling and optimization programs which focused in the third quarter in the Rocky, Central and Southern Alberta areas. 6 CANETIC RESOURCES TRUST Third quarter volumes were negatively impacted by planned and unplanned outages, with a resulting impact of approximately 1,200 boe per day.Major outages occurred at the non-operated Kaybob South and Keyera plants, with smaller non-operated outages in Saskatchewan.In addition, our third quarter volumes were impacted by minor property dispositions totalling approximately 1,000 boe per day in Northeastern Alberta, primarily natural gas. Looking forward to the fourth quarter, we are anticipating a number of outages that will impact production.We expect that each outage individually will not be significant and will impact production for only a few days.These turnarounds are designed to take advantage of the softness in natural gas prices prior to the winter heating season.These planned turnarounds are all being undertaken for preventative maintenance purposes in accordance with good operating practices. COMMODITY PRICES Three Months Ended September 30 Nine Months Ended September 30 Benchmark Prices 2007 2006 2007 2006 WTI crude oil (US$/bbl) 75.33 70.55 66.26 68.29 NYMEX natural gas average near month contract (US$/mcf) 6.75 6.52 7.17 7.87 AECO natural gas monthly index($/mcf) 5.61 6.03 6.81 7.19 Average Canadian/U.S. dollar exchange rate 0.9571 0.8919 0.9050 0.8832 Average Realized Canetic Prices (before financial derivatives) Crude oil ($/bbl) 68.38 67.27 61.79 63.03 Natural gas liquids($/bbl) 50.60 50.60 46.65 48.81 Natural gas ($/mcf) 5.33 6.21 6.91 7.04 The price of WTI crude averaged US$75.33 (Cdn$78.71) per bbl during the third quarter 2007, compared to US$70.55 (Cdn$79.10) per bbl for the same period in 2006.For the first nine months of 2007, WTI crude averaged US$66.26 (Cdn$73.22) per bbl compared to US$68.29 (Cdn$77.32) per bbl for the same period in 2006.Crude oil prices remain strong with global demand growth continuing to tighten the supply-demand situation as inventories decline.As the year has progressed there has been a continued call for OPEC production to increase as Non-OPEC supply growth has not been able to meet this increased demand. For the nine months ended September 30, 2007, we received an average oil price of $61.79 per bbl as compared to $63.03per bbl for the comparable period in 2006.Our differentials from WTI crude oil prices fluctuate as premiums for our light sweet crude oil are offset by increases in the differentials on heavy crude oil. The AECO Monthly Index gas price averaged $5.61 per mcf in the third quarter of 2007, compared to $6.03 per mcf in the third quarter of 2006.Year-to-date, the AECO Monthly Index price has averaged $6.81 per mcf, compared to $7.19 per mcf for the same period in 2006.The AECO price continues to remain weak, consistent with 2006 levels.The primary factors influencing the AECO gas price are high inventory levels in North America caused by robust drilling activity in the United States, LNG imports redirected from the European market as a result of lower gas prices in Europe and the lack of significant weather patterns that draw on gas storage.The Western Canadian Sedimentary Basin activity levels are expected to remain weak until prices appreciate to a level where natural gas margins improve and begin to drive supply. Our average realized natural gas price was $6.91 per mcf for the nine months ended September 30, 2007 as compared to $7.04 per mcf during the same period in 2006.Our average natural gas price for the quarter was $5.33 per mcf compared to $6.21 per mcf in the third quarter 2006. 2007 THIRD QUARTER REPORT 7 COMMODITY PRICE RISK MANAGEMENT The prices we receive for petroleum and natural gas can fluctuate significantly due to supply and demand fundamentals which are influenced by weather patterns, the economic environment or political uncertainty. Our commodity price risk management program is designed to provide price protection on a portion of our future production in the event of adverse commodity price movements, while retaining the opportunity to participate in favourable price movements.This practice is designed to allow us to generate stable funds flow for distributions and achieve positive economic returns on capital development and acquisition activities. For the nine month period ended September 30, 2007 we have realized a gain on financial derivatives of $16.5 million compared to a loss of $12.8 million for the same period in 2006.During the third quarter, 2007, we recorded a realized financial derivative gain of $12.2 million as compared to a gain of $0.8 million for the same period in 2006. The following commodity commitments have been put in place for the remainder of 2007 and beyond: Commodity Contracts Q4 2007 2008 2009 Natural Gas Fixed Price Volume (Gj/d) 20,000 11,667 - Fixed Price Average($/Gj) $ 7.51 $ 6.53 - Collars Volume (Gj/d) 86,667 22,500 - Collar Floors ($/Gj) $ 6.92 $ 7.00 - Collar Caps($/Gj) $ 10.74 $ 11.23 - Total Volume Hedged(Gj/d) 106,667 34,167 - Crude Oil CDN Denominated Fixed Price Volumes (bbl/d) 8,000 250 - CDN Denominated Fixed Price Average ($CDN/bbl) $ 67.26 $ 72.20 - U.S. Denominated Fixed Price Volume(bbl/d) 1,500 - - U.S. Denominated Fixed Price Average ($US/bbl) $ 48.11 - - Collars Volume(bbl/d) 6,000 12,000 - Collar Floors ($US/bbl) $ 58.00 $ 64.17 - Collar Caps($US/bbl) $ 80.76 $ 81.49 - Total Volume Hedged (bbl/d) 15,500 12,250 - CURRENCY RISK MANAGEMENT The Canadian dollar averaged US$0.9050 during the first nine months of 2007 as compared to US$0.8832 for the same period last year.As the price of WTI crude oil is quoted in U.S. dollars, appreciation in the Canadian dollar reduces the average price received for our production.Canetic can mitigate the impact of exchange rate fluctuations by either entering into foreign exchange contracts directly or executing some portion of our crude oil swaps in Canadian dollars.In 2007, Canetic had no foreign exchange contracts, but had entered into contracts for 8,000 bbl per day of its crude oil production using Canadian dollar denominated swaps. The Canadian dollar has continued to appreciate and moved above par with the U.S. dollar near the end of the third quarter of 2007.This will continue to impact our revenues as prices for both oil and natural gas are based on U.S. dollar benchmarks, thus reducing the overall margins we receive in Canadian dollars. 8
